DETAILED CORRESPONDENCE
Status of the Application
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 7, 2021 has been entered.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3-6, and 8-26 are pending in the application.
Applicant’s amendment to the claims, filed on October 7, 2021, is acknowledged. This listing of the claims replaces all prior versions and listings of the claims. 
Applicant’s remarks, filed on October 7, 2021 in response to the final rejection mailed on July 7, 2021 have been fully considered.

Election/Restrictions
Claims 9-20 and 24-26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on March 25, 2021.

Claims 1, 3-6, 8, and 21 are being examined on the merits with claim 1 being examined only to the extent the claim reads on the elected species (A), SEQ ID NO: 1.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 5, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS is being considered by the examiner.

Specification
The examiner has corrected the title of the invention as requested by the applicant. 

Claim Interpretation
Regarding the recited term “leader peptide”, the specification discloses that “[f]or the purposes of the present disclosure, a "secretion signal," "secretion leader," "secretion signal polypeptide," "signal peptide," or "leader sequence" is intended to refer to a peptide sequence (or the polynucleotide encoding the peptide sequence) that is useful for targeting a protein or polypeptide of interest to the periplasm of Gram-negative bacteria or into the extracellular space” (p. 7, paragraph [0029]). The term 
Regarding the phrase “leader peptide is not native to the protein or polypeptide of interest” is interpreted as meaning the leader peptide is not naturally fused to and is heterologous to the protein or polypeptide of interest. 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1, 3-6, 8, and 21 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 (claims 3-6, 8, and 21 dependent therefrom) is indefinite in the recitation of “properly processed” because it is unclear as to the intended meaning of noted phrase. Polypeptides undergo a variety of post-translation processing and neither the claims nor the specification define the “processing” and how one determines whether or not the “processing” of the polypeptide is considered to be “proper”. It is suggested that the applicant clarify the meaning of the phrase “properly processed”. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The rejection of claims 1, 3-6, 8, and 21 under 35 U.S.C. 103 as being unpatentable over Retallack et al. (Biotechnol. Lett. 29:1483-1491, 2007; cited on Form PTO-892 mailed on April 6, 2021; hereafter “Retallack-2007”) in view of 
FEMS MIcrobiol. Lett. 178:327-335, 1999; cited on the IDS filed on March 11, 2019), 
UniProt Database Accession Number A0A109LCE2 (April 2016, 2 pages; cited on the IDS filed on March 11, 2019; hereafter “UniProt”), and
and Karkhane et al. (Iranian J. Biotechnol. 10:255-262, 2012; cited on Form PTO-892 mailed on April 6, 2021; hereafter “Karkhane”)
 is withdrawn in view of the applicant’s amendment to recite the negative limitation “wherein the protein or polypeptide of interest is not IL-1, erythropoietin, human growth hormone, or an scFV”. 

Claims 1, 3-6, 8, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Retallack-2007 (supra) in view of Hüser (supra), UniProt (supra), Karkhane (supra), and Retallack et al. (US 2006/0234346 A1; cited on Form PTO-892; hereafter “Retallack-2006”). 
As amended, the claims are drawn to (in relevant part) a polypeptide comprising a leader peptide operably linked to a protein or polypeptide of interest, wherein the leader peptide has the amino acid sequence as set forth in SEQ ID NO: 1, wherein the leader peptide is not native to the protein or polypeptide of interest, wherein the leader peptide directs soluble periplasmic expression of the protein or polypeptide of interest in a prokaryotic host cell, wherein the protein or polypeptide of interest is properly processed, and wherein the protein or polypeptide of interest is not IL-1, erythropoietin, human growth hormone, or an scFV. 
Pseudomonas fluorescens signal sequences provide solubility advantages (p. 1483, Abstract) and discloses the identification and testing of several native P. fluorescens signal sequences to target a protein of interest to the periplasmic space of P. fluorescens (p. 1483, Abstract; p. 1484, column 1, top). In analyzing the signal sequences, Retallack-2007 discloses fusing the signal sequences to a variety of different proteins of interest, noting that the signal sequences directed soluble periplasmic expression as shown by Western blot (p. 1484, column 2, bottom; p. 1488, Figure 3; p. 1489, column 2 and Figure 4). According to Retallack-2007, given the variation in cleavage efficiency, yield, solubility and leakage to the culture supernatant, it is important to isolate a variety of secretion leader sequences (p. 1490, columns 1 and 2). Retallack-2007 discloses that the results indicate that one secretion leader may not be the best fit for all proteins, and that it is important to screen activity of multiple secretion leaders to identify the best host strain for recombinant protein expression (p. 1490, column 2). Retallack-2007 discloses that evaluating secreted recombinant protein expression using a variety of signal peptides is expected to result in identification of a host strain that expresses the highest yield of soluble, correctly processed active protein under conditions optimal for the target protein (p. 1490, column 2).
P. fluorescens signal sequence to the scFv.
Regarding claim 6, Retallack discloses leader sequences are removed by signal peptidase cleavage (p. 1483, column 2, middle; p. 1490, column 1, middle) and thus, the signal sequence-scFv fusion of Retallack is considered to have a cleavage domain.
The differences between Retallack and the claimed invention are:
1) Retallack-2007 does not disclose the signal sequence of SEQ ID NO: 1 as recited in claims 1 and 21;  
2) Retallack-2007 does not disclose a protein of interest other than IL-1, erythropoietin, human growth hormone, or an scFV as recited in claims 1, 3, and 4; and 
3) Retallack-2007 does not disclose a protein comprising SEQ ID NO: 1 fused to a polypeptide or protein of interest is “properly processed”. 
Regarding difference 1), the reference of UniProt discloses P. fluorescens asparaginase (ansB), which comprises a signal sequence at amino acids 1-25 (p. 2, middle). The signal sequence of the asparaginase of UniProt is the same as SEQ ID NO: 1 of this application. The reference of Hüser teaches that P. fluorescens asparaginase (ansB) is a periplasmic protein (p. 328, column 1, bottom). The reference of Karkhane acknowledges the use of the asparaginase (ansB) signal peptide of E. coli for periplasmic expression of a protein of interest (p. 258, Figure 1 and p. 259, column 1). 
Regarding difference 2), the reference of Retallack-2006 teaches that it has been discovered that P. fluorescens is a superior organism for the production of recombinant P. fluorescens that are not IL-1, erythropoietin, human growth hormone, or an scFV, including proteins recited in claims 3 and 4 ([0098]). Retallack-2006 teaches the embodiment of the protein being secreted into the periplasm of the cell by being fused to an appropriate signal secretion sequence, including a signal sequence that is native to P. fluorescens (paragraph [0080]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Retallack-2007, UniProt, Hüser, Karkhane, and Retallack-2006 to use the ansB signal sequence of UniProt for periplasmic expression of any one of the proteins of Retallack-2006 in a P. fluorescens host. One would have been motivated to and would have had a reasonable expectation of success to do this because Retallack-2007 discloses a desire to identify a variety of native P. fluorescens signal sequences and screening the activity to identify the best host strain for expression of a particular recombinant protein; UniProt taught a native P. fluorescens ansB signal sequence; Karkhane provides precedent for the use of an ansB signal sequence for expression of a recombinant polypeptide; and Retallack-2006 teaches numerous recombinant proteins (other than IL-1, erythropoietin, human growth hormone, and an scFV) for periplasmic expression using P. fluorescens. 
Regarding difference 3), in view of the indefiniteness of the phrase “properly processed”, using the ansB signal sequence of UniProt for periplasmic expression of any one of the proteins of Retallack-2006 in a P. fluorescens host would result in a polypeptide that is considered to be “properly processed”. Moreover, according to MPEP 2112.01, when the structure recited in the reference is substantially identical to P. fluorescens host would result in a polypeptide that is “properly processed”. 
Therefore, the polypeptide of claims 1, 3-6, 8, and 21 would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. 

RESPONSE TO REMARKS: The applicant argues that claim 1 has been amended to recite “wherein the protein or polypeptide of interest is properly processed, and wherein the protein or polypeptide of interest is not IL-1, erythropoietin, human growth hormone, or an scFv” and according to the applicant, the combination of Retallack-2007, Hüser, UniProt, and Karkhane does not teach or suggest the claimed invention. 
The applicant’s argument is not found persuasive. The reference of Retallack-2006 addresses the newly added limitation of “the protein or polypeptide of interest is not IL-1, erythropoietin, human growth hormone, or an scFv”. As for the limitation of “properly processed”, as noted above, in view of the indefiniteness of the phrase “properly processed”, using the ansB signal sequence of UniProt for periplasmic expression of any one of the proteins of Retallack-2006 in a P. fluorescens host would result in a polypeptide that is considered to be “properly processed” and in accordance with MPEP 2112.01, it is presumed that using the ansB signal sequence of UniProt for P. fluorescens host would result in a polypeptide that is “properly processed”.
The applicant further argues that Karkhane failed to obtain properly processed protein using the E.coli ansB signal peptide sequence, and therefore, according to the applicant, Karkhane constitutes a teaching away from the present invention. 
The applicant’s argument is not found persuasive. Although the phrase “properly processed” as recited in claim 1 is indefinite, from the applicant’s remarks, it appears that the applicant’s meaning of “properly processed” is cleavage at the C-terminal amino acid of the signal peptide and the N-terminal amino acid of the protein of interest. The applicant cites to Karkhane’s disclosure at p. 260, column 1 as evidence that Karkhane failed to obtain “properly processed” protein using the E.coli ansB signal peptide sequence. However, such a conclusion cannot be reached based on the results of Karkhane because it is just as likely that Karkhane’s fusion protein with the E.coli ansB signal peptide sequence was initially cleaved between the C-terminal amino acid of the E.coli ansB signal peptide and the N-terminal amino acid of the lipase and subsequently cleaved a second time 6 amino acids from the N-terminal end of the lipase.
Moreover, even though the applicant has previously argued that “one would not have expected the E. coli ansB signal and SEQ ID NO: 1 to have the same properties” (remarks filed on June 14, 2021 at p. 9) and it is undisputed by the applicant that Karkhane’s result was obtained using a recombinant lipase that was insoluble and formed inclusion bodies in the periplasm of the E. coli expression host, the applicant now takes the position that one would have looked to Karkhane’s results for determining properties of P. fluorescens ansB signal peptide in directing expression of a soluble P. fluorescens expression host. However, given the applicant’s acknowledged differences between the E. coli ansB signal and SEQ ID NO: 1 and further given that Karkhane’s result was obtained using a recombinant lipase that was insoluble and formed inclusion bodies in the periplasm of the E. coli expression host, one would not have looked to Karkhane’s results for determining properties of P. fluorescens ansB signal peptide in directing expression of a soluble protein in a P. fluorescens expression host. 
Even so, Retallack-2007 already acknowledged that “cleavage efficiency may vary depending upon the protein to which the leader is fused, as we have observed in this study” (p. 1490, column 1), “different secretion leaders are more desirable fusion partners with different proteins” (p. 1490, column 2), “one secretion leader may not be the best fit for all proteins” (p. 1490, column 2), and that “[e]valuating secreted recombinant protein expression using a variety of signal peptides is expected to result in identification of a host strain that expresses the highest yield of soluble, correctly processed active protein” (p. 1490, column 2). As such, one would have reasonably expected variations in the cleavage efficiency of a given signal peptide including ansB with a particular protein of interest but by mere routine experimentation and optimization, one could have matched the P. fluorescens ansB signal peptide with a desired protein of interest to “result in identification of a host strain that expresses the highest yield of soluble, correctly processed active protein”.  
For these reasons, it is the examiner’s position that the claimed invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date. 

Conclusion
Status of the claims:
Claims 1, 3-6, and 8-26 are pending.
Claims 9-20 and 22-26 are withdrawn from consideration.
Claims 1, 3-6, 8, and 21 are rejected.
No claim is in condition for allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J STEADMAN whose telephone number is (571)272-0942.  The examiner can normally be reached on Monday to Friday, 7:30 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MANJUNATH N. RAO can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/David Steadman/Primary Examiner, Art Unit 1656